NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                 RICHARD HUGHES, Petitioner Employee,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

                     TRANSTYLE, Respondent Employer,

        SPECIAL FUND DIVISION/NO INSURANCE SECTION,
                   Respondent Party in Interest.

                             No. 1 CA-IC 19-0030
                               FILED 3-19-2020


                 Special Action - Industrial Commission
                      ICA Claim No. 20182-200394
                        Carrier Claim No. NONE
             C. Andrew Campbell, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Richard Hughes, Scottsdale
Petitioner Employee
Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent

Industrial Commission of Arizona, Phoenix
By Stephen D. Ball
Counsel for Respondent Party in Interest




                      MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Maria Elena Cruz and Judge David B. Gass joined.


W I N T H R O P, Judge:

¶1            Petitioner Richard Hughes (“Hughes”) appeals from an
Industrial Commission of Arizona (“ICA”) award and decision upon
review finding his claim non-compensable. The administrative law judge
(“ALJ”) resolved the issue in favor of respondent employer, Transtyle, Inc.
(“Transtyle”). We affirm the award and decision upon review because the
ALJ’s determinations are reasonably supported by substantial evidence in
the record.

                FACTS AND PROCEDURAL HISTORY

¶2            Hughes worked for Transtyle as a bus driver for
approximately four and one-half years. During Hughes’ tenure with
Transtyle, several Transtyle clients complained about Hughes, and he also
had contentious interactions with Transtyle management, including owner
Fred Sadeghi (“Sadegji”).

¶3            In July 2018, a client contacted Transtyle with several
complaints about Hughes during an on-going tour trip in Las Vegas.
Sadeghi convinced the client to allow Hughes to continue driving, but the
next morning, on July 17, Hughes returned with the bus to the Phoenix area
without notifying Sadeghi. Hughes did not respond to numerous calls or
text messages from Sadeghi. Several hours later, GPS mapping indicated
the bus was parked outside Hughes’ home. Sadeghi sent Hughes another
text message, threatening to report the bus as stolen if he did not return it
to Transtyle.


                                     2
                HUGHES v. TRANSTYLE/SPECIAL FUND
                        Decision of the Court

¶4            Later that afternoon, Hughes returned the bus to Transtyle
premises, and he and Sadeghi had an argument. Sadeghi told Hughes that
he was fired and no longer allowed on Transtyle property. Hughes did not
leave. Instead, Hughes used his cell phone to take video of Sadeghi,
moving the cell phone very close to Sadeghi’s face. Sadeghi then pushed
Hughes’ phone away from his face and asked his daughter, who also works
for Transtyle, to call the police. Hughes also called the police, alleging that
Sadeghi punched him in the face. The Scottsdale Police Department issued
Hughes a trespass warning. A responding officer asked Hughes if he
needed medical attention; Hughes told the officer “he was not injured.”
Thereafter, Hughes filed a worker’s report of injury, alleging he had been
punched in the face and had twisted his knee on July 17 while trying to “get
away” from Sadeghi, all occurring during the course and scope of his
employment with Transtyle.

¶5            After the ICA denied Hughes’ claim of a workplace injury,1
Hughes requested a hearing. Hughes and Sadeghi each testified before the
ALJ and offered differing accounts of the incident. Sadeghi testified that he
did not strike Hughes. He stated that he attempted to get Hughes to leave
the property, especially the dangerous garage area. Sadeghi also insisted
he did not hit Hughes, but he touched Hughes’ cell phone “just to push it
that way” and get it out of his face.

¶6            Hughes alleged that when Sadeghi “struck me in the face,” he
twisted to avoid the blow and felt a pop in his left knee. On the day after
the incident, Hughes visited the emergency room for pain in his left knee.
X-rays were taken of his knee, and he was instructed to schedule an
appointment with an orthopedic surgeon. The only potential abnormality
reflected in an MRI of his left knee was some cartilaginous growth on the
bone (enchondroma) versus necrotic bone tissue caused by loss of blood
supply to the bone (bone infarct). Neither bony abnormality was caused by
any recent trauma, but as the MRI report indicated, instead constituted
“long-standing non-traumatic conditions.”          Hughes’ primary care
physician referred him to board-certified orthopedic surgeon Dr.
Cummings, who began treating Hughes in late August 2018.

¶7             At the request of Transtyle’s counsel, Dr. Cummings also
testified before the ALJ and stated that the conditions that appeared on the
MRI were “[g]radual onset, chronic conditions” and unrelated “to the
altercation.” As to the pain symptoms reported by Hughes, Dr. Cummings

1    Transtyle is a “non-insured” employer; as such,                   worker
compensation claims are administered by the ICA Special Fund.


                                      3
               HUGHES v. TRANSTYLE/SPECIAL FUND
                       Decision of the Court

stated, “it’s very probable” the patient’s subjective pain was “related to the
twisting injury.” No other medical professional testified, and none of the
parties sought to introduce testimony from another medical professional
involved in Hughes’ medical care.

¶8            The ALJ considered medical records provided by Hughes as
well as police reports and the video from Hughes’ cell phone. The police
report noted that the video on Hughes’ cell phone showed “[Sadeghi]
gently trying to slap the phone out of his face.” Police records for Hughes’
call to 911 indicate “[Hughes] was the problem. No assault occurred.
Trespass letter issued . . . .”

¶9            The ICA issued a Decision Upon Hearing and Findings and
Award Regarding Noncompensable Claim (the “Decision”), in which the
ALJ found the submitted evidence supported Sadeghi’s version of events.
The Decision determined that “[Hughes’] version of events is not credible”
and rejected Dr. Cummings’ assessment of a causal connection between the
incident and Hughes’ complaints of knee pain because his medical opinion
relied on Hughes’ account of the incident. The Decision upheld the initial
denial of Hughes’ claim and found he “did not sustain an injury which
arose out of and during the course of employment.”

¶10          Hughes requested review, and the ALJ affirmed the Decision.
This statutory special action followed. We have jurisdiction pursuant to
Arizona Revised Statutes sections 12-120.21(A)(2) and 23-951(A).

                                ANALYSIS

¶11           In reviewing findings and awards of the ICA, we defer to the
ALJ’s factual findings. Young v. Indus. Comm’n, 204 Ariz. 267, 270, ¶ 14
(App. 2003). We review the evidence in the light most favorable to
sustaining the award, and we will affirm if the ICA decision is reasonably
supported by evidence in the record. Lovitch v. Indus. Comm’n, 202 Ariz.
102, 105, ¶ 16 (App. 2002).

¶12           Hughes argues the ALJ should have obtained testimony from
his primary care physician. The petitioner has the burden to prove the
compensability of the claim. Yates v. Indus. Comm’n, 116 Ariz. 125, 127 (App.
1977). The record indicates Hughes had ample opportunity to request the
testimony of his primary care physician, but he chose not to request
additional hearings or that subpoenas be issued for other medical
professionals to testify. In fact, the hearing transcripts show five instances
where Hughes assured the ALJ that he did not wish to schedule testimony
from another medical provider. Thus, Hughes may not now use the lack of


                                      4
               HUGHES v. TRANSTYLE/SPECIAL FUND
                       Decision of the Court

testimony from his primary care physician as a basis to set aside the
Decision. See Salt River Project v. Indus. Comm’n, 128 Ariz. 541, 545 (1981).

¶13           Hughes also argues the ALJ erred in determining the incident
did not happen on Transtyle property. The ALJ did not make such a
finding.    To the extent Hughes challenges the ALJ’s credibility
determination, we find sufficient evidence in the record to support the
ALJ’s finding that Hughes’ testimony as to how the incident occurred
lacked credibility, and more importantly, that the incident did not cause a
compensable injury. See Holding v. Indus. Comm’n, 139 Ariz. 548, 551 (App.
1984). And to the extent Hughes argues the evidence in the record supports
his version of events, we will not consider these arguments because we do
not reweigh the evidence. See Salt River Project, 128 Ariz. at 544-45.

                              CONCLUSION

¶14          For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        5